AO 245B (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                                               FILED
                                                                                                                RT              JAN 2 1 2020
                                                                                                                      C1..Ef;i,..;   ~ ': Oi$d~:C'r COURT
                                                                                                                 S-::J":'wE;;\       [ ) 1 ~ CF CALlFOHNIA
                                                                                                                B;                                   DEPUTY
              UNITED STATES OF AMERIC A                                        JUDGMENT AFTER REMAND
                                     V.                                        (For Offenses Committed On or After November I, 1987)
         JOAQUIN ANTONIO DAVALO S-LOPEZ
                                                                                   Case Number:         l 7CR2268- LAB

                                                                               MICHELL E ANGELE S, FEDERA L DEFEND ERS, INC.
                                                                               Defendant's Attorney
REGISTRATION NO.                     60289008
igi Correction of Sentence on Remand (Fed. R. Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated

D    pleaded guilty to count(s)

~                                            ONE AND TWO OF THE SUPERSEDING INDICTMENT
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
Title & Section                       Nature of Offense                                                                                     Nnmber(s)
8 USC 1326                            ATTEMP TED REENTR Y OF REMOVE D ALIEN                                                                     I
s use 1325                            A TTEPMT ED UNLAWF UL ENTRY BY AN ALIEN                                                                    2




     The defendant is sentenced as provided in pages 2 through                            4           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

~    Count(s)     Underlying indictment                                 is           dismissed on the motion of the United States.

~    Assessment: $100.00 per count, $200.00 total



~   No fine                      •
                              Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERE D that the defendant shall notify the United States Attorney for this district within
                                                                                                               30 days of any
change of name, residence, or mailing address until all fines, restitution , costs, and special assessmen
                                                                                                           ts imposed by this
judgment are fully paid. If ordered to pay restitution , the defendant shall notify the court and
                                                                                                   United States Attorney of
any material change in the defendant 's economic circumstan ces.




                                                                                                                                           17CR226 8-LAB
AO 245B (CASD Rev. 08/13) Judgmen t in a Criminal Case

DEFENDANT:                 JOAQUIN ANTON IO DAVALOS-LOPEZ                                          Judgment - Page 2 of 4
CASE NUMBER:               l 7CR2268-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons
                                                                                         to be imprisoned for a term of:
 Count I: 37 MONTHS; Count 2: Time served
 All counts to run concurrently




 IZl   Sentence imposed pursuan t to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remande d to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                        on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the
•      Prisons:
                                                                                                  Bureau of

       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probatio n or Pretrial Services Office.

                                                       RETURN
I have executed this judgme nt as follows:

       Defendant delivered on
                                                                          to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgmen t.



                                                                UNITED STATE S MARSH AL



                                    By                    DEPUT Y UNITED STATE S MARSH AL




                                                                                                      l 7CR226 8-LAB
    AO 245B (CASD Rev. 08/13) Judgmen t in a Criminal Case

    DEFEND ANT:                     JOAQUI N ANTON IO DAVAL OS-LOP EZ                                                               Judgmen t - Page 3 of 4
    CASE NUMBE R:                   l 7CR2268 -LAB


                                                            SUPERVISED RELEASE
Upon release from imprison ment, the defendan t shall be on supervise d release for
                                                                                    a term of:
Count I: 3 years; Count 2: 12 months; All counts to run concurre ntly


     The defendant shall report to the probation office in the district to which the defendant is released
                                                                                                           within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain
                                                                                                from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonm
                                                                                                     ent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of
                                                                                              more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
       The above drug testing condition is suspended, based on the court's determination that the
•      substance abuse. (Check, if applicable.)
                                                                                                     defendant poses a low risk of future
IZI    The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerou
                                                                                                            s weapon.
       The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant
lZl                                                                                                       to section 3 of the DNA Analysis
       Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
       The defendant shall comply with the requirements of the Sex Offender Registration and Notificati
                                                                                                             on Act (42 U.S.C. § 16901, et
•      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender
       resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
                                                                                                    registration agency in which he or she

•      The defendant shall participate in an approved program for domestic violence. (Check if applicabl
                                                                                                             e.)
          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervise
                                                                                                            d release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervise
                                                                                                   d release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court.
                                                                                                       The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPER VISIO N
     1)    the defendant shall not leave the judicial district without the permission of the court or probation
                                                                                                                  officer;
     2)    the defendant shall report to the probation officer in a manner and frequency directed by the
                                                                                                             court or probation officer;
     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instruction
                                                                                                                     s of the probation officer;
     4)    the defendant shall support his or her dependents and meet other family responsibilities;
     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer
                                                                                                                   for schooling, training, or other acceptable
           reasons;
    6)     the defendant shall notify the probation officer at least ten days prior to any change in residence
                                                                                                                 or employment;
    7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
                                                                                                                           or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed
                                                                                                                        , or administered;
    9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate
                                                                                                                        with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere
                                                                                                                   and shall permit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned
                                                                                                                           by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law
                                                                                                                enforcement agency without the permission of
           the court; and
     13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be
                                                                                                               occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notification
                                                                                                                  s and to confirm the defendant's compliance
           with such notification requirement.




                                                                                                                                         l 7CR2268-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:              JOAQUIN ANTON IO DAVALOS-LOPEZ                         Judgment - Page 4 of 4
CASE NUMBER:            l 7CR2268-LAB

                                 SPECIA L CONDI TIONS OF SUPER VISION

     1. Do not enter the United States illegally.

     2. The defendant must not commit another federal, state or local crime.

II




                                                                                  17CR22 68-LAB
